                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA



    ORGANIZED VILLAGE OF KAKE, et al.,

                       Plaintiffs,
                 v.

    THOMAS VILSACK, in his official
    capacity as Secretary of Agriculture, et    Case No. 1:20-cv-00011 -SLG
    al.,

                       Defendants,
                 and

    STATE OF ALASKA, et al.,

                       Intervenor-Defendants.


ORDER RE ALASKA BANKERS ASSOCIATION MOTION TO INTERVENE AS
                       DEFENDANT

         Before the Court at Docket 27 is Alaska Bankers Association Motion to

Intervene as Defendant in the above-captioned case pursuant to Federal Rules of

Civil Procedure 24(a), or alternatively 24(b). Plaintiffs filed a response of non-

opposition to the motion.1 Federal Defendants take no position on the motion.

Intervenor-Defendant does not oppose the motion.




1
    Docket 31.




           Case 1:20-cv-00011-SLG Document 32 Filed 07/08/21 Page 1 of 2
       Good cause being shown, IT IS ORDERED that the motion to intervene is

GRANTED. Accordingly, movants are directed to file a clean copy of their Answer

within 7 days of this order.

       Dated this 8th day of July, 2021 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




Case No. 1:20-cv-00011-SLG, Organized Village of Kake, et al. v. Vilsack, et al.
Order re Alaska Bankers Association Motion to Intervene as Defendant
Page 2 of 2
         Case 1:20-cv-00011-SLG Document 32 Filed 07/08/21 Page 2 of 2
